HAWKINS, J.
Conviction was for the possession of intoxicating liquor. The prosecution arose under the state-wide prohibition law (Acts 36th Leg. [1919] 1st and 2d Called Sess. e. 78) prior to the amendment thereof by the Thirty-Seventh Legislature-(Acts 37th Leg. [1921] 1st and 2d Called Sess. e. 61), which in effect repealed that portion of the law under which the prosecution proceeded. The indictment alleges the possession of intoxicating liquor not for medicinal, *919mechanical, scientific, or sacramental purposes, while under the amendment it is not unlawful to possess liquor unless for the purpose of sale.
[1, 2] Under many cases decided by the court since the amendment it becomes necessary to reverse the judgment of the trial court and order the prosecution dismissed under the present indictment.

<e=For otlaer cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes